DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings/Specification
The specification/drawing objections are objected to for having a minor shared issue:
	Specification paragraphs 45/47 discuss “engagement surface 110 on the valve member”, shown in numerous FIGs. This raises confusion with the claims, which require “[claim 1] an engagement surface formed integral with the pump body”, “[claim 8] wherein the second through channel (of the pump body) includes a first integral engagement surface”, and “preserving an engagement surface for receiving a valve member”, which differ from the drawings/spec. In other words, there is a component in the claims that is physically different from a component in the drawings/spec, but they have the same name, causing confusion. It is believed the claim is the correct recitation of the structure, and therefore appropriate correction is required in the drawings/spec to match the claim.
Claim Objections
Claims 14 and 19 are objected to because of the following informalities:  
Claim 14 recites “the insert comprises two or more annular inserts”. This is confusing terminology because it reads as a component comprising two of itself. This can be corrected by making the first recitation (claim 10) --at least one insert--.
	Claim 19 re-recites “an engagement surface”. This is improper antecedent basis, where the second recitation should be –the engagement surface--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bayyouk (US 20150144826).
Regarding claim 1, Bayyouk (FIGs 1-2, any of variants in FIGs 3-9) discloses “A fluid end (FIG 2) for discharging fluids from a first side (bottom) to a second side (top), the fluid end comprising:
a pump body (108) including an inlet channel (136) on the first side, an outlet channel (130) on the second side, and a chamber (interior of 108) connecting the inlet to the outlet;
a pressure variation channel (126, variable via 122) in fluid connection with the chamber;
a valve member (144/146);
an engagement surface (top of one of the 166 [there are two of them], comprising and surrounding 196) formed integral with the pump body (it is assembled therewith, and therefore read as “integral”; “integral” not seen to require monolithic) in the inlet channel or the outlet channel (one of 166 in each side), the engagement surface sealable with the valve member (see FIGs); and
the valve member reciprocatably movable into and out of engagement with the engagement surface (paragraph 63).”

Regarding claim 2, Bayyouk (FIGs 1-2, any of variants in FIGs 3-9) discloses “further comprising an insert (196) forming at least a portion of the engagement surface (see FIGs 3-9), wherein the insert more wear resistant than the pump body (paragraph 66).”

Regarding claim 3, Bayyouk (FIGs 1-2, any of variants in FIGs 3-9) discloses “wherein the insert is formed of a ceramic material (paragraph 66).”

Regarding claim 4, Bayyouk (FIGs 1-2, any of variants in FIGs 3-9) discloses “further comprising a second engagement surface (top of the other one of the 166 [there are two of them], comprising and surrounding 196) formed integral with the pump body (like the first) such that each of the inlet channel and the outlet channel includes one of the first or the second engagement surface (see FIG 2).”

Regarding claim 5, Bayyouk (FIGs 1-2, any of variants in FIGs 3-9) discloses “further comprising:
a valve spring (1940 biasing the valve member toward the engagement surface into a sealing engagement configuration (see FIG 3);
an adaptor (left opening of 108 that receives the packing sleeves that surround 122) connecting the pressure variation channel to a packing assembly (the sleeves that surround 122) and a plunger (122) configured to reciprocate in the packing assembly to produce a pressure variation (paragraph 71) actuating the valve member to disengage the engagement surface and actuating fluids to flow through the chamber (paragraph 71).”

Regarding claim 6, Bayyouk (FIGs 1-2, any of variants in FIGs 3-9) discloses “further comprising a suction cover (plug in 150) sealing an access channel (right passage in 108) extending from the chamber, the suction cover opposite to the pressure variation channel (see FIG 2).”

Regarding claim 7, Bayyouk (FIGs 1-2, any of variants in FIGs 3-9) discloses “wherein the access channel is sized to allow for assembly of and access to the plunger (understood to be possible as 150 has a larger diameter than 122 and would be open to 122 when the plug is removed).”

Regarding claim 8, Bayyouk (FIGs 1-2, any of variants in FIGs 3-9) discloses “A fluid end body (FIG 2), comprising:
a first external surface (left exterior);
a second external surface (right exterior) opposite the first external surface, a first through channel (124/150) extending between the first external surface and the second external surface;
a third external surface (bottom exterior) facing toward a supply of fluids;
a fourth external surface (top exterior) facing toward a discharge of fluids, the fourth external surface opposite of the third external surface (see FIG 2);
a second through channel (136, 130) extending between the third external surface and the fourth external surface, the second through channel across the first through channel (they cross each other);
wherein the second through channel includes a first integral engagement surface (top of one of the 166 [there are two of them], comprising and surrounding 196; it is assembled with 108, and therefore read as “integral”; “integral” not seen to require monolithic) for receiving a first valve member (144/146), the engagement surface sealable with the valve member when the valve member is pressed against the engagement surface (paragraph 63).”

Regarding claim 9, Bayyouk (FIGs 1-2, any of variants in FIGs 3-9) discloses “wherein the second through channel further includes a second engagement surface (top of the other one of the 166 [there are two of them], comprising and surrounding 196) configured to receive a second valve member (other of 144-146).”

Regarding claim 10, Bayyouk (FIGs 1-2, any of variants in FIGs 3-9) discloses “further comprising an insert (196) forming at least a portion of the first engagement surface (see FIGs 3-9).”

Regarding claim 11, Bayyouk (FIGs 1-2, any of variants in FIGs 3-9) discloses “wherein the insert is more wear resistant than the fluid end body (paragraph 66).”

Regarding claim 12, Bayyouk (FIGs 1-2, any of variants in FIGs 3-9) discloses “wherein the insert is made of one or more of tungsten carbide, ceramics (paragraph 66), zirconia, or heat treated stainless steel.”

Regarding claim 13, Bayyouk (FIGs 1-2, 6) discloses “wherein the insert includes one or more steps (variant in FIG 6 has multiple “step” segments) for fitting inside the engagement surface of the fluid end body.”

Regarding claim 14, Bayyouk (FIGs 1-2, 7-7c) discloses “wherein the insert comprises two or more annular inserts (199, see FIG 7c) spaced apart and fitted inside corresponding grooves (grooves in FIG 7c) in the fluid end body (the grooves are within the end body when assembled).”

Regarding claim 15, Bayyouk (FIGs 1-2, 7-7c) discloses “wherein the insert fits inside a cavity (198) of the fluid end body, the cavity including a bottom wall and a side wall (see FIG 7c).”

Regarding claim 17, Bayyouk (FIGs 1-2, 7-7c) discloses “wherein the insert (FIG 7c) comprises a plurality of radial segments (196, 199).”

Regarding claim 18, Bayyouk (FIGs 1-2, 8) discloses “wherein the insert extends inside the second through channel and configured to be in contact with one or more legs of the valve member (compare FIG 8 to FIG 3, 176 would touch 172).”

Regarding claim 19, Bayyouk (FIG 4) discloses “A method for providing an engagement surface for sealing a valve member absent a separate valve seat, the method comprising:
providing a through bore (178) connecting a fluid inlet (bottom end) to a fluid outlet (top end) in a pump body (166); and
preserving an engagement surface (top of 166)  for receiving a valve member (compare with FIG 3).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayyouk.

Regarding claim 20, Bayyouk (FIGs 1-2, 8) discloses “further comprising:
forming a cavity (250) in the engagement surface; and
inserting an insert (196) into the cavity to supplement the machined portion of the engagement surface, wherein the insert is more wear resistant than the pump body (paragraph 66).”
Bayyouk does not explicitly disclose “machining a cavity”. However, it is understood that machining is a well known process in the art of metal component fabrication.
Therefore it would have been obvious, before the effective filing date, to modify the manufacturing method of Bayyouk to include “machining a cavity”, as the end result (the cavity) is already shown in Bayyouk, and applying a known means to achieve the same end result would be within routine skill in the art.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bayyouk in view of Wissler (US 2101970).

Regarding claim 16, Bayyouk is silent regarding “wherein the insert is formed of three separate and different materials.”
	However, Wissler (FIG 3) teaches  a wear-resistant valve seat insert analogous to Bayyouk, where the insert comprises three separate and different materials CFG (Column 4 lines 15-30).
	Therefore it would have been obvious, before the effective filing date, to modify the insert of Bayyouk such that “wherein the insert is formed of three separate and different materials”, as taught by Wissler, to provide a wear-resistant insert “which will result In a substantially uniform gradation in coefficents of expansion between the metal of the cylinder block and that of the wear resisting surfacing of the valve seat (Column 4 lines 21-24)”, as taught by Wissler.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Slot et al (US 20110239858) and Purnis (US 1709807).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753